          Case 1:18-cv-00637-RP Document 96 Filed 01/15/19 Page 1 of 3



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION


 DEFENSE DISTRIBUTED and SECOND                   §           Case No. 1:18-CV-637-RP
 AMENDMENT FOUNDATION, INC.,                      §
                                                  §
                      Plaintiffs,                 §
                                                  §
                      v.                          §       Plaintiffs’ Notice of Supplemental
                                                  §                    Authority
 GURBIR GREWAL, in his official capacity as       §
 New Jersey Attorney General; MICHAEL             §
 FEUER, in his official capacity as Los Angeles   §
 City Attorney; ANDREW CUOMO, in his              §
 official capacity as New York Governor;          §
 MATTHEW DENN, in his official capacity as        §
 Attorney General of the State of Delaware;       §
 JOSH SHAPIRO, in his official capacity as        §
 Attorney General of Pennsylvania; and            §
 THOMAS WOLF, in his official capacity as         §
 Pennsylvania Governor,                           §
                                                  §
                       Defendants.                §



       Plaintiffs Defense Distributed and Second Amendment Foundation, Inc. file this notice of

supplemental authority regarding their motion for a preliminary injunction, Dkt. 67.

       The judicial estoppel doctrine applies to both “factual” and “legal” positions, Rep. of

Ecuador v. Connor, 708 F.3d 651, 656 (5th Cir. 2013), and positions taken “necessarily, although

implicitly.” Bruce Lee Enters., LLC v. A.V.E.L.A., Inc., No. 10 CIV. 2333 LTS, 2011 WL

1327137, at *3 (S.D.N.Y. Mar. 31, 2011). The judicial estoppel doctrine applies to positions about

personal jurisdiction. E.g., Henry Law Firm v. Cuker Interactive, LLC, No. 5:18-CV-5066, 2018

WL 3025959, at *6 (W.D. Ark. June 18, 2018).
         Case 1:18-cv-00637-RP Document 96 Filed 01/15/19 Page 2 of 3



Date: January 15, 2019                   Respectfully submitted,

                                         BECK REDDEN LLP
                                         By /s/ Chad Flores
                                         Chad Flores*
                                         cflores@beckredden.com
                                         State Bar No. 24059759
                                         Daniel N. Hammond*
                                         Texas State Bar No. 24098886
                                         dhammond@beckredden.com
                                         1221 McKinney St., Suite 4500
                                         Houston, TX 77010
                                         (713) 951-3700 | (713) 952-3720 (fax)

                                         FARHANG & MEDCOFF
                                         Matthew Goldstein*
                                         mgoldstein@fmlaw.law
                                         D.C. Bar No. 975000
                                         4801 E. Broadway Blvd., Suite 311
                                         Tucson, AZ 85711
                                         (202) 550-0040 | (520) 790-5433 (fax)

                                         Josh Blackman
                                         joshblackman@gmail.com
                                         Virginia Bar No. 78292
                                         1303 San Jacinto Street
                                         Houston, TX 77002
                                         (202) 294-9003 | (713) 646-1766 (fax)

                                         *Admitted pro hac vice

                                         Attorneys for Plaintiffs Defense Distributed
                                         and Second Amendment Foundation, Inc.




                                   2
          Case 1:18-cv-00637-RP Document 96 Filed 01/15/19 Page 3 of 3



                               CERTIFICATE OF SERVICE

On January 15, 2019, I served this filing on the following persons via CM/ECF:

       Counsel for Defendants Gurbir S. Grewal and Matthew Denn
       Ronald Casey Low
       Kenneth W. Taber
       Benjamin D. Tievsky

       Counsel for Defendant Michael Feuer
       Connie K. Chan
       James P. Clark
       Michael M. Walsh
       Jason P. Steed

       Counsel for Defendants Josh Shapiro and Thomas Wolf
       J. David Cabello
       John D. Kimball

       Counsel for Defendant Andrew Cuomo
       Pete Marketos
       Tyler Bexley

       Counsel for Plaintiffs
       Chad Flores
       Daniel N. Hammond
       Matthew A. Goldstein
       Joshua Michael Blackman


/s/ Chad Flores
Chad Flores




                                           3
